         Case 4:18-cr-00319-JM Document 85 Filed 06/29/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

UNITED STATES OF AMERICA                                                   PLAINTIFF

v.                             No. 4:18-cr-00319-JM-03

JUANITA MICHELLE MITCHELL                                                DEFENDANT


                                       ORDER

      Pending before the Court is United States’ Motion to Dismiss the Indictment as to

Defendant Juanita Michelle Mitchell.   Good cause having been shown, the motion is

GRANTED. (Doc. No. 84) The Indictment is hereby dismissed without prejudice as to the

above-named defendant.

      IT IS SO ORDERED this 29th day of June, 2020.




                                               JAMES M. MOODY, JR.
                                               UNITED STATES DISTRICT JUDGE
